MEMORANDUM **
California state prisoner Gary Brownlee appeals from the district court’s judgment denying his 28 U.S.C. § 2254 petition. We have jurisdiction pursuant to 28 U.S.C. § 2253, and we affirm.
Brownlee contends that the district court erred by denying a stay and abeyance of his mixed petition. We conclude that the district court did not abuse its discretion in finding that Brownlee failed to demonstrate good cause for his failure to exhaust his claims in state court and denying a stay and abeyance for that reason. See Wooten v. Kirkland, 540 F.3d 1019, 1023-24 (9th Cir.2008).
To the extent that Brownlee raises issues not included in the certificate of appealability, we construe such contentions as a motion to broaden the certificate of appealability, and we deny the motion. See 9th Cir. R. 22 — 1(e); See also Hiivala v. Wood, 195 F.3d 1098, 1104 (9th Cir.1999) (per curiam).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.